Citation Nr: 0834198	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  04-33 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the veteran's claim for 
service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus.

The veteran was afforded a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in May 2007.  A 
transcript of the testimony offered at that hearing has been 
associated with the record.  In October 2007, the Board 
remanded the case for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further 
development is needed with respect to the veteran's claim.

The veteran contends that his currently diagnosed 
hypertension is due to his service-connected diabetes 
mellitus and that secondary service connection is therefore 
warranted.  The Board notes that the veteran has been 
service-connected for diabetes mellitus on the basis of 
herbicide exposure since November 2002.  He is currently 
rated as 20 percent disabled for that condition.  

The veteran's service medical records are negative for any 
findings of elevated blood pressure or diagnosis of 
hypertension.  His post-service medical records dated from 
November 2002 to March 2008 reflect that the veteran has 
received periodic treatment for hypertension at a VA 
outpatient facility and that his condition is currently 
controlled with medication.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In addition, the Board notes 
that judicial interpretation of the matter of secondary 
service connection as embodied in 38 C.F.R. § 3.310 requires 
consideration of whether the service-connected disability 
either causes or aggravates another condition.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when 
aggravation of a non-service- connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation).  

The veteran in this case has already undergone VA 
examinations with respect to his claim for service connection 
for hypertension.  However, the Board finds that the results 
of those examinations appear to be contradictory and require 
further clarification.  

On the first VA examination in May 2003, the veteran reported 
that his hypertension had its onset in 1986, several years 
before he was diagnosed with diabetes mellitus in 1999.  On 
clinical evaluation , his blood pressure was assessed at 
150/93, 141/96, and 140/90.  Based upon the veteran's 
statements, clinical evaluation, and review of his medical 
history, the VA examiner determined that the veteran had 
essential hypertension that was unrelated to his diabetes 
mellitus.  Significantly, however, the VA examiner did not 
specifically address whether the veteran's diabetes mellitus 
may have aggravated, i.e., permanently worsened, his 
hypertension.

On the second VA examination in March 2005, the examiner 
again noted that the veteran's hypertension had its onset 
prior to his service-connected diabetes mellitus.  There was 
no finding that these two conditions were causally related.  
Nor was the issue of aggravation addressed.
On the third VA examination in November 2006, it was once 
again noted that the veteran's hypertension "antecedent to 
his diabetes."  Despite that finding, however, the VA 
examiner concluded that the hypertension was "at least as 
likely as not caused by the diabetes."  No rationale was 
provided for the opinion.  Nor was there a review of the 
veteran's claims file.  The Board therefore finds that the 
November 2006 VA examiner's finding of a nexus between the 
veteran's hypertension and his service-connected diabetes 
mellitus is too speculative, standing alone, to warrant a 
grant of service connection.  To ensure a thorough 
examination and evaluation, the veteran's hypertension must 
be viewed in relation to its history.  38 C.F.R. § 4.1 
(2007).  

In light of the undisputed finding that the veteran's 
hypertension had its onset prior to his service-connected 
diabetes mellitus, the Board is uncertain as to the November 
2006 VA examiner's rationale for concluding, in opposition to 
the prior two VA examiners, that the veteran's hypertension 
was caused by his diabetes.  Additionally, the Board notes 
that none of the VA examinations conducted in May 2003, March 
2005, or November 2006 addressed the question of aggravation, 
and there is no indication that the RO considered any 
application of the Allen decision with respect to whether the 
service-connected diabetes mellitus aggravated the veteran's 
hypertension.  It therefore remains unclear to the Board 
whether the veteran's hypertension, which manifested as early 
as 1986, may have been aggravated by his service-connected 
diabetes mellitus that was first diagnosed in 1999.  For 
these reasons, the Board finds it necessary to remand for an 
additional VA etiological opinion, accompanied by a review of 
the claims file, in order to fully and fairly assess the 
merits of the veteran's claim. 

Accordingly, the case is REMANDED for the following actions:

1.  Request that a VA examiner (either the 
same physician who examined the veteran in 
November 2006 or a similar situated 
specialist) render an opinion concerning the 
etiology of the veteran's currently diagnosed 
hypertension.  While an additional VA medical 
examination is not required, the claims file, 
including the reports of the prior two VA 
examinations, and a copy of this remand must 
be made available to and reviewed by the 
examiner, and the examiner's opinion should 
reflect that review.  Specifically, the 
examiner should provide an opinion as to the 
following:  

a)  Whether the veteran's service-
connected diabetes mellitus caused any 
existing cardiac pathology, including 
hypertension.

b)  Whether the veteran's service-
connected diabetes mellitus aggravated, 
contributed to, or accelerated any 
existing cardiac pathology, including 
hypertension.

c)  If the veteran's diabetes mellitus 
aggravated, contributed to, or 
accelerated any cardiac pathology, 
including hypertension, to what extent, 
stated in terms of a percentage, did it 
so contribute as compared to the natural 
progress of the disease itself or as 
opposed to other possible contributing 
factors?

The examiner should provide a rationale for 
his or her opinion and reconcile the opinion 
with all other opinions of record, including 
the May 2003 and March 2005 opinions 
indicating that the veteran's hypertension 
was not related to his service-connected 
diabetes mellitus and the opposing November 
2006 finding of a causal relationship 
between those two conditions. 

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the appellant, 
issue a supplemental statement of the case.  
Allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

